PROB 12A
(7/93)

                                 United States District Court
                                                   for
                                  District of New Jersey
                          Report on Offender Under Supervision
Name of Offender: Sykey Kitchens                                                        Cr.: 10-00754-001
                                                                                         PACTS #: 59864

Name of Sentencing Judicial Officer:    THE HONORABLE DICKINSON R. DEBEVOISE
                                        SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 05/21/2012

Original Offense:   Possession of a Firearm by a Convicted Felon

Original Sentence: 110 months imprisonment, 36 months supervised release

Special Conditions: New Debt Restrictions, Drug/Alcohol Testing and Treatment,

Type of Supervision: Supervised Release                        Date Supervision Commenced: 05/23/2018

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance


                        During a home visit on November 4, 2019, the offender submitted a urine
                        sample which tested positive for marijuana. The offender signed an admission
                        of use form admitting the he smoked marijuana on October 28, 2019. The
                        offender stated that he smoked marijuana in order to help with his appetite.



U.S. Probation Officer Action:

This is the offender’s first positive result for marijuana. He was verbally reprimanded and advised that we
will notify the Court of his noncompliance. We will continue to monitor the offender, increase urine
surveillance, and apprize the Court of any further noncompliance. The probation office respectfully
recommends that Your Honor take no Court action at this time and the signed petition will also serve as a
formal judicial reprimand.

                                                                  Respectfully submitted,
                                                                       .ticfee a. siein
                                                                   By: Michelle A Siedzik
                                                                        U.S. Probation Officer
                                                                   Date: 11/05/2019
                                                                                        Prob 12A—page2
                                                                                           Sykey Kitchens


Please check a box below to indicate the court’s direction regarding action to be taken in this case:

   No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
F Submit a Request for Modifying the Conditions or Term of Supervision

F Submit a Request for Warrant or Summons
F Other
